The arguments and amendments submitted 08/26/2022 have been considered.  In light of amendments made, the prior claim objections, USC § 112(b), and 112(d) rejections are hereby withdrawn, except as indicated otherwise below.  The merits of the claims are discussed below.
Drawings
Figures 1 and 2A should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 2-3 and 9-12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 2 recites “The 3D printing system of claim 1, further comprising a metal powder dispensing nozzle configured to selectively supply metal powder”.  However, Applicant has not pointed out where the system of claim 2 is supported and there is no support for this system anywhere in the disclosure.    
Claim 9 is directed to a “A sand injection system…comprising:” and then recites features including “a building platform having a selectively deposited pattern of metal powder…
a metal powder stock located adjacent to the building platform; 
a roller positioned to spread metal powder from the stock across the building platform to form the selectively deposited pattern of metal powder”.  However, Applicant has not pointed out where a sand injection system including these features is supported.  There is no support for a sand injection system with these features anywhere in the disclosure.  The only description of a sand injection system in the disclosure is in para. 0012.  However, para. 0012 does not include the features listed above, and therefore claim 9 contains unsupported new matter.
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 3 and 9-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 3 recites "the selectively deposited sand and binder".  The term "the selectively deposited sand and binder" is not previously used in this claim or its parent claims(s), and thus does not have antecedent basis.  
Claim 9 recites “A sand injection system for a 3-dimensional (3D) printer, the sand injection system comprising:” and then recites features including “a building platform having a selectively deposited pattern of metal powder…
a metal powder stock located adjacent to the building platform; 
a roller positioned to spread metal powder from the stock across the building platform to form the selectively deposited pattern of metal powder”.
It is unclear if these features are positively recited features of a “sand injection system” or are merely intended to narrow the field of use of the recited “sand injection system” to 3D printers having these features.  If these features are intended to be positively recited features of the sand injection system it is unclear how the body of the claim defines a “sand injection system” since it instead appears to define a 3D printing system that is essentially identical in scope to the 3D printing system of claim 1.  Thus, the scope of claim 9 is indefinite.  For the purpose of examination, claim 9 reads on a sand injection system intended for use with a 3D printer having the recited building platform, metal powder stock, and roller” and not a sand injection system comprising these 3D printer features.  Dependent claims fall herewith.
Claim 11 recites "the selectively deposited sand and binder".  The term "the selectively deposited sand and binder" is not previously used in this claim or its parent claims(s), and thus does not have antecedent basis. Dependent claims fall herewith.
Claim 12 recites “a focused heat source”.  It is unclear if this source is the same or different from the focused energy source recited in the base claim.
Claim 12 recites “located on the robotic arm with a focused heat source of the 3D printer”. It is unclear if the robotic arm is part of the sand injection system or instead merely relates to the intended use recited in the preamble.  For the purpose of examination, claim 12 reads on “located on the robotic arm with the focused energy source”.
Claim Interpretation
In claim 11, the recitation that “the sand dispensing nozzle and the binder dispensing nozzle are all located on the robotic arm with the metal powder dispensing nozzle of the 3D printer” is interpreted in view of Figs. 4B and 7 to mean that the metal powder dispensing nozzle is also located on the robotic arm.
In claim 12, the recitation that “the sand dispensing nozzle and the binder dispensing nozzle are all located on the robotic arm with a focused heat source of the 3D printer” is interpreted in view of Figs. 4B and 7 to mean that the focused heat source is also located on the robotic arm.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over El-Siblani (US PG Pub 2018/0126668) in view of Morris (US PG Pub 2020/0130270) and Tyler (US PG Pub 2019/0322035).
Regarding claim 9, El-Siblani teaches a sand injection system for a 3-dimensional (3D) printer (abstract, Fig. 1, and other citations below) having a building platform (54 in Fig. 1A and para. 0070) having a selectively deposited pattern (“a secondary barrier that may be printed by the 3D printer in the space between the retaining barrier and the parts under construction” per para. 0059 is a selectively deposited pattern on the building platform); 
a sand dispensing nozzle (71 in Fig. 1B) and configured to selectively supply powdered sand to the building platform (para. 0064); 
a binder dispensing nozzle (82 in Fig. 1B) configured to selectively supply binder material to the building platform (para. 0065); 
a robotic arm (66 in Fig. 1A and para. 0063) configured to support both the sand dispensing nozzle and the binder dispensing nozzle (as shown in Figs. 1A and 1B), the robotic arm moving the sand dispensing nozzle and the binder dispensing nozzle (para. 0063); and 
El-Siblani does not explicitly teach that the building platform has a selectively deposited pattern of metal powder together with selectively supplied powdered sand.  El-Siblani also does not teach the 3D printer having a metal powder stock located adjacent to the building platform and a roller positioned to spread metal powder from the stock across the building platform to form the selectively deposited pattern of metal powder,
However, these features are interpreted as relating to intended use per the explanation provided in the 112(b) rejection in Section 10 above.
Notwithstanding the above consideration, El-Siblani teaches that “The material comprising this secondary barrier may be formed from the material deposited by the 3D printer or it may comprise some other material applied by an additional dispenser specialized to the task” (para. 0059).  El-Siblani also teaches that metal powder is a suitable and conventional material for depositing and patterning via 3D printing (para. 0064).
The courts have held that selection of a known material on the basis of suitability for its intended use is obvious and within the capability of one of ordinary skill in the art.  "Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle." 325 U.S. at 335, 65 USPQ at 301.  See MPEP § 2144.07, Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945), and In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960).  
Thus, in view of El-Siblani’s teachings and the above consideration, it would have been obvious to one of ordinary skill in the art at the time of filing to select a metal powder as a suitable material for the selectively deposited pattern of the secondary barrier.
El-Siblani does not teach a focused energy source located on the robotic arm and wherein the processor controls the focused energy source to apply heat to the selectively deposited pattern of metal powder spread from the stock across the building platform by the roller.  
However, Morris teaches a 3D printer having a focused energy source (20 in Fig. 1 and para. 0013; labeled 18 in Fig. 2) located on a robotic arm (14 in Fig. 1), and wherein a processor (22 in para. 0016) controls the focused energy source (para. 0016) to apply heat (para. 0013) to the selectively deposited pattern of metal powder (para. 0010).
The courts have held that combining prior art elements according to known methods to yield predictable results is sufficient to establish a prima facie case of obviousness. See MPEP §2143.I (rationale A) and KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
Thus, in view of Morris’ teachings and/or KSR rationale A, it would have been obvious to modify El-Siblani’s apparatus to include a focused energy source operated to apply heat to a selectively deposited pattern of metal powder, as taught by Morris, on El-Siblani’s robotic arm to predictably sinter and fuse the metal powder.  
El-Siblani and Morris do not explicitly teach a processor controlling the robotic arm to position the one or more of the sand dispensing nozzle and the binder dispensing nozzle relative to the selectively deposited pattern of metal powder and control the sand dispensing nozzle and the binder dispensing nozzle to supply powdered sand and binder, respectively, based on a Computer Aided Drafting file associated with the part.
However, the use of a processor to provide this manner of operating for control functions based on a CAD file associated with the part is very well-known in the 3D printing arts.  For example, Tyler teaches a processor controlling a robotic arm to position multiple nozzles relative to a selectively deposited pattern on the build surface and to control the dispensing nozzles to supply various materials (paras. 0066, claim 8, Fig. 5) respectively, based on a Computer Aided Drafting file associated with the part (paras. 0063-0064, 0066).
Furthermore, the courts have held that the manner of operating the device does not differentiate apparatus claims from the prior art.  "[A]pparatus claims cover what a device is, not what a device does." See MPEP §2114.II and Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original).  It is noted that the apparatus of El-Siblani as modified by Morris and Tyler could clearly operate in the claimed manner.
In view of Tyler’s teachings, it would have it would have been obvious to one of ordinary skill in the art at the time of filing to modify El-Siblani’s apparatus as modified by Morris with a processor controlling the robotic arm to position the one or more of the sand dispensing nozzle and the binder dispensing nozzle relative to the selectively deposited pattern of metal powder and control the sand dispensing nozzle and the binder dispensing nozzle to supply powdered sand and binder, respectively, based on a Computer Aided Drafting file associated with the part, as suggested by Tyler, to predictably obtain a solution for automated, fast and easy control of these operations.
Claims 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over El-Siblani in view of Morris and Tyler, as applied to claim 9 above, further in view of Gunther (US PG Pub 2019/0084229).
Regarding claim 10, El-Siblani, Morris, and Tyler do not explicitly teach these features.
However, Gunther teaches that a processor controls a robotic arm to position a first powder dispensing nozzle and a binder dispensing nozzle relative to a third powder dispensing nozzle (see Fig. 7 and paras. 0084, 0019, and 0025).
Thus, in view of the teachings of Gunther and Tyler it would have been obvious to modify the apparatus of El-Siblani’s as modified by Morris and Tyler in this manner to predictably provide a solution for automated printing of a secondary barrier to assist in supporting and containing the sand, as taught by El-Siblani (para. 0059).  
Regarding claim 11, El-Siblani does not explicitly teach that all three of the claimed nozzles are located on the robotic arm, with the processor controlling the arm for positioning all three materials in the claimed manner.  Instead, El-Siblani teaches that two nozzles are located on the robotic arm.
However, Tyler teaches that multiple material feeders with nozzles can be located on the same robotic arm (paras. 0050, 0046, Figs. 4-5) with each under processor control (paras. 0066, claim 8, Fig. 5).
Thus, in view of the teachings of Gunther cited in the rejection of claim 2 above and Tyler, as cited in the preceding paragraph, it would have been obvious to one of ordinary skill in the art to modify the apparatus of El-Siblani’s as modified by Morris and Tyler so the sand dispensing nozzle, the binder dispensing nozzle, and a metal powder dispensing nozzle are all located on the robotic arm, - 23 - DOCS 120179-308UT1/4015797.5Attorney Docket 120179-308UT1wherein the processor controls the robotic arm to position the selectively supplied sand and binder relative to the metal powder being dispensed by the metal powder dispensing nozzle based on the Computer Aided Drafting file associated with the part.  One of ordinary skill in the art would have been motivated to make this modification to predictably provide a solution for printing a secondary barrier to assist in supporting and containing the sand, as taught by El-Siblani (para. 0059).  
Regarding claim 12, El-Siblani teaches the sand dispensing nozzle and the binder dispensing nozzle are all located on the robotic arm (as shown in Figs. 1A and 1B).  
El-Siblani does not teach a focused heat source located on the robotic arm.
However, Morris teaches a focused heat source (20 in Fig. 1 and para. 0013; labeled 18 in Fig. 2) located on a robotic arm (14 in Fig. 1), with motivation for this modification to El-Siblani’s apparatus provided in the rejection of claim 9 above.
Allowable Subject Matter
Claims 1, 7-8 are allowed in accordance with the indication of allowable subject matter in the previous Office action.
Claim 2-3 would be allowable if rewritten to overcome the rejections under 35 U.S.C. 112, set forth in this Office action.
Response to Arguments
Applicant's arguments filed 08/26/2022 have been fully considered but are not persuasive for the reasons set forth below. 
Regarding claim 9, Applicant presents an argument contending that claim 9 is allowable for the same reasons that claim 1 is allowable and its similarity to claim 1.
	However, these arguments are not persuasive for the reasons provided in the 112(a), 112(b), and 103 rejections of claim 9, as set forth above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIM R SMITH whose telephone number is (303)297-4318. The examiner can normally be reached Mon-Fri. 9-6 MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phillip Tucker can be reached on 571-272-1095. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JRS/
Examiner
Art Unit 1745



/JIMMY R SMITH JR./Examiner, Art Unit 1745